Citation Nr: 1716688	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  12-21 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date prior to April 11, 2000, for the award of service connection for sleep apnea.

2.  Entitlement to a rating in excess of 60 percent for asthma with bronchitis and sleep apnea, to include entitlement to a separate rating for sleep apnea.


REPRESENTATION

Veteran represented by:	Virginia Department of Veteran Services


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran had active duty from August 1981 to August 1985 and from November 1986 to January 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
 
The Board notes that a December 2014 rating decision denied entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another person or on account of being housebound.  Thereafter, the Veteran entered a notice of disagreement as to such denial in December 2015.  Although a statement of the case has not yet been issued, the claim is still being developed by the agency of original jurisdiction (AOJ) according to the Veterans Appeals Control and Locator System.  As a result, the Board declines jurisdiction over this issue until such time as an appeal to the Board is perfected.

The Board notes that additional evidence, to include VA treatment records dated to July 2016, has been associated with the record since the issuance of the December 2012 supplemental statement of the case.  The Veteran has not waived AOJ consideration of such evidence; however, the Board notes that the decision to grant the claim decided herein is fully favorable.  Therefore, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.  Furthermore, as the Veteran's increased rating claim is being remanded, the AOJ will have an opportunity to review all the newly received documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to a rating in excess of 60 percent for asthma with bronchitis and sleep apnea, to include entitlement to a separate rating for sleep apnea, addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  On January 21, 1994, the Veteran separated from active duty.

2. On October 25, 1994, VA received the Veteran's original claim for service connection for "sleeping trouble."

3.  Resolving all doubt in favor of the Veteran, his sleep apnea began in service.


CONCLUSION OF LAW

An effective date of January 22, 1994, for the award of service connection for sleep apnea is warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant the earliest possible effective date for the award of service connection for sleep apnea, that is, the day after separation from service, is fully favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Veteran seeks an effective date prior to April 11, 2000, for the award of service connection for sleep apnea.

Historically, the Veteran served on active duty from August 1981 to August 1985 and from November 1986 to January 21, 1994.  On October 25, 1994, VA received his original claim for service connection for "sleeping trouble."  In a February 1995 rating decision, the RO denied service connection for sleeping trouble.  The Veteran subsequently appealed the RO's denial to the Board.

In a February 2002 decision, the Board denied service connection for a disorder manifested by trouble sleeping.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In May 2003, the Court, on the basis of a Joint Motion for Remand (Joint Motion), vacated the Board's denial and remanded the matter to the Board for further action.

In July 2003 and November 2004, the Board remanded the claim for further development.  In an April 2005 decision, the Board denied service connection for a disorder manifested by trouble sleeping.  The Veteran appealed the Board's denial to the Court.  In September 2007, the Court, on the basis of a Memorandum Decision, vacated the Board's denial and remanded the matter to the Board for further action.

In May 2008 and July 2010, the Board remanded the claim for further development.  In an October 2011 decision, the Board granted service connection for sleep apnea.  While the Board's Finding of Fact indicated that sleep apnea was caused by a service-connected disability, the Reasons and Bases reflect that the Board found that the evidence showed that the Veteran's sleep apnea began during service and was due to his in-service weight gain that was proximately due to his service-connected disabilities.  See Board decision 6 (October 2011).  The Board cited the fact that the Veteran and others reported that he snored, experienced trouble sleeping, and underwent weight gain during service.  See id. at 5-6.  The Board also cited the July 2011 VA examiner's opinion that the Veteran's sleep apnea is related to his increased body mass index, which the Board, in turn, found to be as a result of his service-connected disabilities.  See id.

In a November 2011 rating decision, the RO effectuated the Board's award of service connection for sleep apnea and assigned an effective date of April 11, 2000, the date the RO found that treatment records first showed a diagnosis of sleep apnea.  In this regard, the evidence shows that the Veteran was referred for a sleep study on April 11, 2000, and subsequently diagnosed with sleep apnea on November 16, 2000.  The Veteran subsequently appealed with respect to the propriety of the assigned effective date for service connection, and the matter is now before the Board.

In this case, the award of service connection for sleep apnea stems from the Veteran's original service connection claim, which VA received on October 25, 1994, which was within one year after he separated from service on January 21, 1994.  Under 38 C.F.R. § 3.400(b)(2)(i), where, as here, a claim is received within one year after separation from service, service connection is effective the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110.  Accordingly, the Veteran's claim turns on the date entitlement arose.  

The Board finds no reason to deviate from the finding in the October 2011 decision that the Veteran's sleep apnea began in service.  Specifically, based on the Veteran's and others' lay statements regarding the onset of sleep-related symptomatology during service and the July 2011 VA examiner's opinion that the Veteran's sleep apnea is related to his increased body mass index, which the Board, in turn, found to be as a result of his service-connected disabilities, the Board determined that sleep apnea had its onset in service.  In this regard, such determination is consistent with a recently issued opinion by VA's General Counsel.  Specifically, the General Counsel found that, while obesity cannot qualify as an in-service event because it occurs over time and is based on various external and internal factors, as opposed to being a discrete incident or occurrence, or a series of discrete incidents or occurrences, obesity may be an "intermediate step" between a service-connected disability and a current disability that may be service-connected on a secondary basis under 38 C.F.R. § 3.310(a).  VAOPGCPREC 1-2017.  Therefore, the Board resolves all doubt in the Veteran's favor and finds that the date entitlement to service connection for sleep apnea arose was during service.

In sum, as the Veteran's sleep apnea began in service and VA received his service connection claim within one year after separation from service, the proper effective date for service connection for such disability is the day following separation from service, i.e., January 22, 1994.  38 U.S.C.A. §§ 5107, 5110; 38 C.F.R. §§ 3.102, 3.400.


ORDER

An effective date of January 22, 1994, for the award of service connection for sleep apnea is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's increased rating claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran seeks a rating in excess of 60 percent for asthma with bronchitis and sleep apnea, to include entitlement to a separate rating for sleep apnea.  The Board finds that further development is needed to evaluate the current severity of the Veteran's respiratory disorders, to include which disorder is predominant.

The Veteran's asthma with bronchitis and sleep apnea is currently rated under Diagnostic Code 6600-6602 on the basis of asthma.  Under 38 C.F.R. § 4.96(a), ratings under Diagnostic Codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Instead, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

Significantly, the August 2012 VA respiratory examination report does not indicate which of the Veteran's three respiratory disorders is predominant.  See, e.g., VA examination report, 8 (August 2012).  Indeed, such information is central to evaluating the Veteran's respiratory disorders.  See 38 C.F.R. § 4.96(a).

Under Diagnostic Code 6602, the next higher rating, 100 percent, is warranted, inter alia, when asthma requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  The August 2012 VA respiratory examination report indicates that the Veteran did not require use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  However, recent VA treatment records indicate that the Veteran has been prescribed Budesonide, an intranasal corticosteroid twice daily.  See, e.g., VA treatment record (August 20, 2014).  Therefore, as the evidence suggests that the Veteran's symptomatology may have increased since the August 2012 VA examination, remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of his service-connected respiratory disabilities, to include which is predominant.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records, to include updated VA treatment records dated from  July 2016 to present, should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records from July 2016 to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  The Veteran should be afforded an appropriate VA examination in order to determine the current severity of his service-connected respiratory disorders (sleep apnea, asthma, and bronchitis).  The examiner is to review the entire record.  Any indicated evaluations, studies, and tests should be conducted, to include pulmonary function testing.  

The examiner should describe the nature and severity of all manifestations of the Veteran's respiratory disorders (sleep apnea, asthma, and bronchitis).  The examiner should specifically address (i) which of the three disorders is predominant and (ii) whether asthma requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  In addressing these points, the examiner should address whether any of the Veteran's medications, namely Budesonide, are systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

A rationale for any opinion offered should be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


